Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 10/23/2020.
Claims 1-16 and 18-21 are pending in this Office Action.
Claim 17 has been cancelled.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/04/2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




5.	Claim 3-7, 11-15, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “the payload” (lines 13 and 17) which lacks proper antecedent basis.  It is unclear whether “the payload” (lines 13 and 17) and “the payload data” (line 8) is the same or different element and whether there is any relation of “the payload” and “the payload data”.  Therefore, claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  Claims 4-7 and 19 depend from claim 3; therefore, they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	Similar issues are noted for claims 11-15, 20, and 21.  Therefore, claims 11-15, 20, and 21 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	For purpose of examination, the Examiner assumes lines 13 and 17 of claim 3 (similary in claims 11 and 21) recite “the payload data.” 

					Examiner’s Note
6.	Claims 3-5, 11-13, and 21 recite “if” clauses which make the limitations of the if clauses not positively recited and it is optional to apply art for them.  The Examiner suggests changing “if” to “when” to make these limitations positively recited.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 1-16 and 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2022/0124393), hereinafter “Wang”.
Regarding claim 1, Wang discloses a method for enabling detection of modification of an item of content, the method comprising: 
obtaining, for the item of content, a respective value of each attribute in a set of one or more attributes of the item of content, the set of one or more attributes selected such that, for each of one or more predetermined types of modification, said type of modification affects the value of at least one attribute in the set of one or more attributes (paragraphs [0035]-[0036]: attributes that are embedded in digital watermark and are used to validate a content.  Note: validated items of content are authentic from third party and invalidated items of content are modified items of content); and 
watermarking the item of content to embed payload data within the item of content, wherein the payload data comprises (a) the respective value for each attribute in the set of one or more attributes (paragraphs [0035]-[0036]: embedded attributes in digital watermark) and/or (b) an identifier for retrieving, from a storage, the respective value for each attribute in the set of one or more attributes (paragraphs [0036] and [0063]: information of content item is used to obtain its associated attributes).
	Regarding claim 2, Wang discloses the method of claim 1, further comprising storing, in the storage, the respective value of each attribute in the set of one or more attributes (paragraph [0063]: attributes of content items are stored in repositories).
Regarding claim 8, Wang discloses the method of claim 1 wherein the one or more predetermined types of modification comprises one or more of:(a) a change in standard or format of the item of content; (b) a change to the contents of the item of content (paragraphs [0026], [0063], and [0064]: determining an error in the content page, the content platform, the application, or the content provider).
Regarding claim 3, Wang discloses a method for detection of modification of an item of content, the method comprising: 
obtaining, for the item of content, a respective first value of each attribute in a set of one or more attributes of the item of content (paragraph [0063]: obtaining data for the one or more attributes for the third party content item-first value- that it previously provided to the content platform), the set of one or more attributes selected such that, for each of one or more predetermined types of modification, said type of modification affects the value of at least one attribute in the set of one or more attributes (paragraph [0026]: data for the attributes are used to determine an error in the content page, the content platform, the application, or the content provider); 
performing a watermark decoding operation on the item of content (paragraphs [0050] and [0060]); and 
in response to the watermark decoding operation producing payload data (paragraphs [0050] and [0060]: attributes obtained from watermark decoding are payload data) from the item of content: 
determining that the one or more predetermined types of modification have not been applied to the item of content if, for each attribute in the set of one or more attributes, the respective first value for that attribute matches a respective second value for that attribute determined using the payload; or determining that a modification has been applied to the item of content if, for at least one attribute in the set of one or more attributes, the respective first value for that attribute does not match a respective second value for that attribute determined using the payload (paragraphs [0026] and [0064]: attributes of the item of content obtained from a repository are second values and attributes of the item of content obtained from watermark decoding are first values.  Note: validated items of content are authentic from third party and invalidated items of content are modified items of content).
Regarding claim 4, Wang discloses the method of claim 3, wherein determining that a modification has been applied to the item of content comprises determining that at least one of the one or more predetermined types of modification has been applied to the item of content if, for at least one attribute in the set of one or more attributes, the respective first value for that attribute does not match a respective second value for that attribute determined using the payload (paragraph [0064]: determining that first values and second values are not identical).
Regarding claim 5, Wang discloses the method of claim 3, wherein the respective first value for an attribute matches a respective second value for that attribute if either: (a) the first value equals the second value (paragraph [0064]: determining that first values and second values are identical); or (b) a difference between the first value and the second values is less than a predetermined threshold.
Regarding claim 6, Wang discloses the method of claim 3, further comprising using the payload data to obtain, from a storage, the respective second value for each attribute in the set of one or more attributes of the item of content (paragraphs [0036] and [0063]: information of the items of content are used to obtain associated attributes from repositories).
Regarding claim 7, Wang discloses the method of claim 6, wherein the payload data comprises an identifier of a record in a database storing the respective second value for each attribute in the set of one or more attributes of the item of content (paragraphs [0036] and [0063]: information of the items of content-identifier- are used to obtain associated attributes from repositories).
Regarding claim 19, Wang discloses the method of claim 3, wherein the one or more predetermined types of modification comprises one or more of:(a) a change in standard or format of the item of content; (b) a change to the contents of the item of content (paragraphs [0026], [0063], and [0064]: determining an error in the content page, the content platform, the application, or the content provider).
Regarding claims 9, 10, and 16, they claim similar subject matters to claims 1, 2, and 8 respectively; therefore, claims 9, 10, and 16 are rejected at least for the same reasons as claims 1, 2, and 8 respectively.  
Regarding claims 11-15 and 20, they claim similar subject matters to claims 3-7 and 19 respectively; therefore, claims 11-15 and 20 are rejected at least for the same reasons as claims 3-7 and 19 respectively.  
Regarding claim 18 and 21, they claim similar subject matters to claims 1 and 3 respectively; therefore, claims 18 and 21 are rejected at least for the same reasons as claims 1 and 3 respectively.

				Prior Art of Record
9.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: see PTO-892.

Conclusion	
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

      /THANH T LE/Examiner, Art Unit 2495